Citation Nr: 1101860	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a right hip 
injury, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied an increased rating for the 
service-connected residuals of a right hip injury.  


FINDING OF FACT

The Veteran's right hip disability is not manifested by 
ankylosis, limitation of abduction to 10 degrees, limitation of 
flexion to 30 degrees, malunion of the femur, or flail joint.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of a right hip injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5010 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a November 2004 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will be 
obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claim.  In a May 2007 
and July 207 letters, after the rating decision on appeal, he was 
advised of how disability ratings and effective dates are 
assigned.  In an October 2008 letter, he was advised of the 
specific rating criteria for evaluating his service-connected 
right hip disability in accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, this case was recently 
overturned in part by the Federal Circuit.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hence, it need not be 
further discussed in this decision.

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notices discussed above 
complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 
38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal, most 
recently in a March 2009 supplemental statement of the case.  
Thus, the Board concludes that there is no prejudice to the 
Veteran due to any defect in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a timing 
defect).  

Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met, and the Veteran has not pointed out 
any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
three VA examination reports, lay statements, and the Veteran's 
statements.  

The three separate VA examination reports reflect that the 
examiners reviewed the Veteran's past medical history, documented 
his current clinical manifestations sufficient to assess the 
disability status pursuant to the relevant rating criteria.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the medical examinations are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Consequently, VA's duty to assist has also been met 
in this case.  



Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule), found 
in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in 
the evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating 
personnel must consider functional loss and clearly explain the 
impact of pain on the disability.  When an evaluation of a 
disability is based on limitation of motion, the Board must also 
consider, in conjunction with the otherwise applicable diagnostic 
code, any additional functional loss the veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concern 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Limitation of extension of the thigh to 5 degrees warrants a 
maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2010).  Limitation of flexion of the thigh to 45 degrees 
also warrants a 10 percent rating.  Limitation of flexion of the 
thigh to 30 degrees warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  

The Veteran's right hip disability is currently rated at 10 
percent under Diagnostic Code 5010 for painful range of motion 
that is otherwise noncompensable.  Other rating criteria found at 
38 C.F.R. § 4.71a provide a higher rating for flail joint of the 
hip (Diagnostic Code 5254), malunion of the femur with moderate 
hip disability (Diagnostic Code 5255), limitation of abduction 
with motion lost beyond 10 degrees (Diagnostic Code 5253), and 
ankylosis of the hip(Diagnostic Code 5250).  

Based on a review of the record, the Board finds that a rating in 
excess of 10 percent is not warranted for the Veteran's right hip 
disability at any time during the appellate period.  The medical 
evidence contains no findings of ankylosis, and, although the 
records indicate that the Veteran has some pain on motion, he has 
full range of motion (for example, upon VA examination in 
December 2004 and March 2005, he exhibited full range of motion 
of the right hip).  At both of these evaluations, there was 
minimal pain on palpation and the Veteran was noted to walk with 
a slight limp.  Additionally, during repetitive motion, there was 
increased pain, easy fatigability, a lack of endurance, but no 
increased loss of motion.  Similar range of motion studies were 
made upon a third VA examination in December 2008, although the 
examiner found no evidence of increased pain or weakness with 
repeated movement.  During this evaluation, the Veteran reported 
some instability every few weeks, but denied weakness, stiffness, 
swelling, heat, redness or locking.  He also denied any specific 
flare-ups.  He ambulated without assistive devices and was able 
to maintain his daily activities.  

Clearly, his ranges of abduction and flexion are consistently too 
significant to approximate ankylosis, limitation of abduction to 
10 degrees, or limitation of flexion to 30 degrees, even after 
consideration of pain and functional impairment.  Additionally, 
the evidence, particularly the X-ray in conjunction with the 
March 2005 evaluation, contains no findings indicative of 
malunion of the femur or flail joint or severe degenerative joint 
disease.  Consequently, the Board finds that the criteria for an 
increased evaluation for the right hip disability have not been 
met.  

In reaching its decision, the Board has considered the Veteran's 
statements regarding his pain level and functional impairment, as 
well as the lay statements that he submitted in support of his 
claim for a higher rating.  The Board finds that the Veteran is 
competent to report that he has pain and to observe and report 
any functional limitations.  However, here, the clinical evidence 
pertaining to the Veteran's right hip disability is more 
probative for the purposes of assigning a current rating for the 
disability at issue in conjunction with the relevant rating 
criteria - and the Board finds that the pain and functional 
impairment reported has been appropriately considered in 
assigning the current rating consistent with the documented 
symptoms.  

For these reasons, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
service-connected residuals of a right hip injury at any time 
during the appeal period.  38 U.S.C.A. § 5107(b).

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to his right disability.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion 
above reflects that the symptoms of the Veteran's right hip 
disability are contemplated by the applicable rating criteria.  
The competent medical evidence of record shows that his 
disability is primarily manifested by pain, tenderness and 
limitation of motion.  Many of the applicable diagnostic codes 
used to rate the Veteran's disability provide for ratings based 
on limitation of motion.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Consequently, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required and referral for 
an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  




ORDER

An increased rating for residuals of a right hip injury is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


